Title: To George Washington from Samuel Huntington, 3 July 1781
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia July 3. 1781
                  
                  I have been honored with your Excellency’s Dispatches of the 16th, 21st, 24th, & 28th Ulto.
                  Have herewith enclosed a Resolve of Congress of the 2d Instant passed in Consequence of your Letter of the 24th Ulto, and hope that your Request for a Corps of Rifle Men will be fully complied with by this State.  I have the Honor to be with the highest Respect Sir Your most obedient & most humble Servant
                  
                     Sam. Huntington President
                     
                  
               